
	
		II
		Calendar No. 223
		110th CONGRESS
		1st Session
		S. 126
		[Report No. 110–93]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To modify the boundary of Mesa Verde
		  National Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mesa Verde National Park Boundary
			 Expansion Act of 2007.
		2.Findings; purposes
			(a)FindingsCongress finds that—
				(1)on June 29, 1906, Mesa Verde National Park
			 was established as the first national park in the United States to preserve the
			 works of humanity;
				(2)on September 6, 1978, Mesa Verde National
			 Park became the first World Heritage Site designated in the United States;
			 and
				(3)Mesa Verde National Park protects some of
			 the best preserved and notable archeological sites of the ancient Puebloan
			 culture that flourished in the southwestern United States from approximately
			 600–1300, including the elaborate stone villages in the sheltered alcoves of
			 the canyon walls referred to as cliff dwellings.
				(b)PurposesThe purposes of this Act are—
				(1)to modify the boundary of Mesa Verde
			 National Park—
					(A)to protect the archeological sites located
			 on property adjacent to the Park boundary;
					(B)to extend and expand the knowledge and
			 understanding of the ancient Puebloan culture, a major influence in the
			 development of the southwestern United States;
					(C)to protect from potential development the
			 scenic and biological value of the pinyon-juniper covered hills that—
						(i)border the Park; and
						(ii)are in full view of the Park entrance road;
			 and
						(D)to protect the largest recorded colony of
			 the globally imperiled Gray’s Townsend Daisy, to ensure continuation of a major
			 wildlife corridor, and to protect important habitat for wildlife; and
					(2)to provide greater opportunities to
			 visitors, researchers, and surrounding communities to understand and appreciate
			 the natural environment of Mesa Verde and the contributions of the ancient
			 Puebloan culture to the region by providing the land required to construct a
			 contemporary museum collections storage facility and visitor orientation
			 center.
				3.DefinitionsIn this Act:
			(1)MapThe term map means the map
			 entitled 2006 Proposed Mesa Verde National Park Boundary
			 Adjustment.
			(1)MapThe term map means the map
			 entitled Mesa Verde National Park Proposed Boundary Adjustment,
			 numbered 307/80,180, and dated March 1, 2007.
			(2)ParkThe term Park means the Mesa
			 Verde National Park in the State of Colorado.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			4.Mesa verde national park
			(a)Acquisition of land
				(1)In generalThe Secretary may acquire the land or an
			 interest in the land described in subsection (b) for addition to the
			 Park.
				(2)MeansAn acquisition of land under paragraph (1)
			 may be made by donation, purchase from a willing seller with donated or
			 appropriated funds, or exchange.
				(b)Description of landThe land referred to in subsection (a)(1)
			 is the approximately 360 acres of land adjacent to the Park, as generally
			 depicted on the map.
			(c)Availability of mapThe map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
			(d)Boundary modificationThe boundary of the Park shall be revised
			 to reflect the acquisition of the land under subsection (a).
			(e)AdministrationThe Secretary shall administer any land or
			 interest in land acquired under subsection (a)(1) as part of the Park in
			 accordance with the laws (including regulations) applicable to the Park.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 26, 2007
		Reported with an amendment
	
